--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
September 26, 2007, by and among CARBIZ INC., an Ontario, Canada corporation,
with its principal office located at 7405 N. Tamiami Trail, Sarasota, FL 34243
(the “Company”), and the undersigned Investors (each, an “Investors” and
collectively, the “Investors”).

     WHEREAS:

     A. In connection with the Securities Purchase Agreement by and among the
parties hereto of even date herewith (the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Investors secured
convertible debentures (the “Convertible Debentures”) which shall be convertible
into that number of shares of the Company’s common shares, with no par value
(the “Common Shares”), pursuant to the terms of the Securities Purchase
Agreement for an aggregate purchase price of One Million Five Hundred Thousand
U.S. Dollars (US$1,500,000). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Securities Purchase Agreement.

     B. To induce the Investors to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations there
under, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

     NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

      1. DEFINITIONS.

     As used in this Agreement, the following terms shall have the following
meanings:

     (a) “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

     (b) “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous or
delayed basis (“Rule 415”), and the declaration or ordering of effectiveness of
such Registration Statement(s) by the United States Securities and Exchange
Commission (the “SEC”).

     (c) “Registrable Securities” means the Common Shares issuable to Investors
upon conversion of the Convertible Debentures pursuant to the Securities
Purchase

--------------------------------------------------------------------------------

Agreement, excluding in all cases, however, any Registrable Securities sold by
Investors to the public or sold pursuant to Rule 144 promulgated under the 1933
Act.

     (d) “Registration Statement” means a registration statement under the 1933
Act which covers the Registrable Securities.

     2. REGISTRATION.

     (a) Subject to the terms and conditions of this Agreement, the Company
shall prepare and file, no later than ninety (90) days from the date hereof (the
“Scheduled Filing Deadline”), with the SEC a registration statement on Form F-3
under the 1933 Act (the “Initial Registration Statement”) for the registration
for the resale by all Investors who purchased Convertible Debentures pursuant to
the Securities Purchase Agreement two hundred percent (200%) of the Common
Shares which are anticipated to be issued upon conversion of the Convertible
Debentures and one hundred percent of the shares underlying the Warrants. Such
registration obligation shall be further subject to any registration rights that
predate this Agreement, which are set forth on Schedule 2(a) attached hereto.
Should the Company be limited by the SEC (as evidenced by a written comment from
the SEC) under Rule 415 with respect to the number of shares it may register in
the Initial Registration Statement or any subsequent Registration Statement
filed pursuant to this Agreement, it may limit the number of shares held by the
Investors which are included in such Registration Statement as may be necessary
in order to have such Initial Registration Statement or subsequent Registration
Statement declared effective by the SEC. In the event such limitation occurs,
the Company shall file such additional Registration Statements, by the later of
thirty days of the Investors’ demand and as soon as permitted by the SEC, as
shall be necessary for the Company to register all Common Shares which would
have been included in the Initial Registration Statement but for the limitation
described above. Additionally, subject to the Rule 415 qualifications set forth
above, if the Convertible Debentures have an outstanding balance on the one year
anniversary date of the original issuance date of the Convertible Debentures,
the Company shall file with the SEC a registration statement on Form F-1 or SB-2
(or, if the Company is then eligible, on Form F-3) covering the shares
underlying the remaining balance of the Convertible Debentures. Furthermore, in
any such event, the Company shall use its best efforts to have such subsequent
Registration Statement declared effective within sixty (60) days of the filing
thereof. The Company shall cause the Registration Statements to remain effective
for so long as the Convertible Debentures remain outstanding. Prior to the
filing of any Registration Statement registering the Registrable Securities with
the SEC, the Company shall furnish a copy of such Registration Statement to the
Investors and James G. Dodrill II, P.A. for their review and comment. The
Investors and James G. Dodrill II, P.A. shall furnish comments on the Initial
Registration Statement to the Company by the later of: (a) forty-eight (48)
hours of the receipt thereof from the Company and (b) the close of the second
business day following receipt thereof from the Company.

     (b) Effectiveness of the Initial Registration Statement. The Company shall
use its best efforts (i) to have the Initial Registration Statement declared
effective by the SEC no later than sixty (60) days after the filing thereof (the
“Scheduled Effective Deadline”) and (ii) to insure that the Initial Registration
Statement and any subsequent Registration Statement remains in effect until all
of the Registrable Securities have been sold, subject to the

2

--------------------------------------------------------------------------------

terms and conditions of this Agreement. It shall be an event of default
hereunder if the Initial Registration Statement or any subsequent Registration
Statement is not declared effective by the SEC within sixty (60) days after
filing thereof. An event of default shall not be triggered, however, if the
Initial Registration Statement or any subsequent Registration Statement is not
declared effective by the SEC within sixty (60) days after the filing thereof
exclusively due to issues raised by the SEC in writing related to Rule 415
promulgated under the 1933 Act.

     (c) Failure to File or Obtain Effectiveness of the Registration Statement.
In the event the Initial Registration Statement is not filed by the Scheduled
Filing Deadline or is not declared effective by the SEC on or before the
Scheduled Effective Date, or if after the Initial Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to the Initial
Registration Statement (whether because of a failure to keep the Initial
Registration Statement effective, failure to disclose such information as is
necessary for sales to be made pursuant to the Initial Registration Statement,
failure to register sufficient Common Shares or otherwise then as partial relief
for the damages to any holder of Registrable Securities by reason of any such
delay in or reduction of its ability to sell the underlying Common Shares (which
remedy shall not be exclusive of any other remedies at law or in equity),
subject to the terms of the Subordination Agreement, the Company will pay as
liquidated damages (the “Liquidated Damages”) to the Investors, at the
Investors’ option, either a cash amount or the Company’s Common Shares within
three (3) business days, after demand therefore, equal to two percent (2%) of
the principal value of the Convertible Debentures outstanding as Liquidated
Damages for each thirty (30) day period after the Scheduled Filing Deadline or
the Scheduled Effective Date as the case may be. Total Liquidated Damages paid,
however, shall not exceed an amount equal to fifteen percent (15%) of the
outstanding principal amount of the Convertible Debentures. The Company shall
not be liable, however, to pay any Liquidated Damages if the Initial
Registration Statement has not been declared effective prior to the Scheduled
Effective Date exclusively due to issues raised by the SEC related to Rule 415
promulgated under the 1933 Act.

     (d) Liquidated Damages. The Company and the Investors hereto acknowledge
and agree that the sums payable under subsection 2(c) above shall constitute
liquidated damages and not penalties and are in addition to all other rights of
the Investors, including the right to call a default. The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred is
incapable or is difficult to precisely estimate, (ii) the amounts specified in
such subsections bear a reasonable relationship to, and are not plainly or
grossly disproportionate to, the probable loss likely to be incurred in
connection with any failure by the Company to obtain or maintain the
effectiveness of the Initial Registration Statement by the Scheduled Effective
Date and thereafter, (iii) one of the reasons for the Company and the Investors
reaching an agreement as to such amounts was the uncertainty and cost of
litigation regarding the question of actual damages, and (iv) the Company and
the Investors are sophisticated business parties and have been represented by
sophisticated and able legal counsel and negotiated this Agreement at arm’s
length.

     3. RELATED OBLIGATIONS.

     (a) The Company shall keep the Initial Registration Statement, and any
additional Registration Statement filed as a result of the limitation set forth
in Section 2(a)

3

--------------------------------------------------------------------------------

hereof, effective pursuant to Rule 415 at all times until the Convertible
Debentures are no longer outstanding (the “Registration Period”), which
Registration Statements (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

     (b) The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to such Registration
Statements and the prospectuses used in connection with such Registration
Statements, which prospectuses are to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statements
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration
Statements until such time as all of such Registrable Securities shall have been
disposed of or until the Registration Period terminates in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company’s filing a
report on Form 10-KSB, Form 10-QSB or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
incorporate such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement the Registration Statement.

     (c) The Company shall furnish to each Investors whose Registrable
Securities are included in any Registration Statement, without charge, (i) at
least one (1) copy of such Registration Statement as declared effective by the
SEC and any amendment(s) thereto, including financial statements and schedules,
all documents incorporated therein by reference, all exhibits and each
preliminary prospectus, (ii) ten (10) copies of the final prospectus included in
such Registration Statement and all amendments and supplements thereto (or such
other number of copies as such Investors may reasonably request) and (iii) such
other documents as such Investors may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investors.

     (d) The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as any
Investors reasonably requests, (ii) prepare and file in those jurisdictions,
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its certificate of incorporation or by-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (y) subject itself to

4

--------------------------------------------------------------------------------

general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
each Investors who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

     (e) As promptly as practicable after becoming aware of such event or
development, the Company shall notify each Investors in writing of the happening
of any event as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver ten (10) copies of such supplement or amendment to each Investors. The
Company shall also promptly notify each Investors in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to each
Investors by facsimile on the same day of such effectiveness), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

     (f) The Company shall use its best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction within the United States of America and, if such an
order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify each Investors who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

     (g) At the reasonable request of any Investors, the Company shall furnish
to such Investors, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as an Investors may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to the Investors.

     (h) The Company shall make available for inspection by (i) any Investors
and (ii) one (1) firm of accountants or other agents retained by the Investors
(collectively, the “Inspectors”) all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that

5

--------------------------------------------------------------------------------

each Inspector shall agree, and each Investors hereby agrees, to hold in strict
confidence and shall not make any disclosure (except to an Investors) or use any
Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector and the Investors has knowledge.
Each Investors agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.

     (i) The Company shall hold in confidence and not make any disclosure of
information concerning an Investors provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investors is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investors and allow such Investors, at the Investors’
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

     (j) [reserved]

     (k) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

     (l) The Company shall use its best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

     (m) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

     (n) Within two (2) business days after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall

6

--------------------------------------------------------------------------------

cause legal counsel for the Company to deliver, to the transfer agent for such
Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A.

     (o) The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investors of Registrable Securities
pursuant to a Registration Statement.

     4. OBLIGATIONS OF THE INVESTORS.

     Each Investors agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), such Investors will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investors’ receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for Common Shares to a transferee of an Investors in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
under any effective Registration Statement of Registrable Securities with
respect to which an Investors has entered into a contract for sale prior to the
Investors’ receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(f) or the first sentence of 3(e) and for which
the Investors has not yet settled. No Investors shall have any right to obtain
or seek an injunction restraining or otherwise delaying any registration under
this Agreement as a result of any controversy that might arise with respect to
the interpretation or implementation of this Agreement. It shall be a condition
precedent to the obligations of the Company to take any actions pursuant to this
Agreement that the selling Investors furnish such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to timely effect the
registration of the Registrable Securities, including any Liquidated Damages
relating thereto.

     5. EXPENSES OF REGISTRATION.

     All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

     6. INDEMNIFICATION.

     With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

     (a) To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investors, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investors within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,

7

--------------------------------------------------------------------------------

“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) any untrue statement or alleged untrue statement of
a material fact contained in any final prospectus (as amended or supplemented,
if the Company files any amendment thereof or supplement thereto with the SEC)
or the omission or alleged omission to state therein any material fact necessary
to make the statements made therein, in light of the circumstances under which
the statements therein were made, not misleading; or (iii) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Investors and each such controlling person promptly as such
expenses are incurred and are due and payable, for any legal fees or
disbursements or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (x) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (y) shall not be
available to the extent such Claim is based on a failure of the Investors to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c); and (z) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9 hereof.

     (b) In connection with a Registration Statement, each Investors agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers, employees, representatives, or agents
and each Person, if any, who controls the Company within the meaning of the 1933
Act or the 1934 Act (each an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or is based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investors expressly for use
in connection with such Registration Statement;

8

--------------------------------------------------------------------------------

and, subject to Section 6(d), such Investors will reimburse any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investors, which consent shall not be unreasonably withheld; provided, further,
however, that the Investors shall be liable under this Section 6(b) for only
that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investors as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6(b)
with respect to any prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
prospectus was corrected and such new prospectus was delivered to each Investors
prior to such Investors’ use of the prospectus to which the Claim relates.

     (c) Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all

9

--------------------------------------------------------------------------------

rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

     (d) The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

     (e) The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

     7. CONTRIBUTION.

     To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

     8. [Reserved]

     9. REPORTS UNDER THE 1934 ACT.

     With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any similar rule or regulation of the SEC that
may at any time permit the Investors to sell securities of the Company to the
public without registration (“Rule 144”) the Company agrees to:

     (a) make and keep public information available, as those terms are
understood and defined in Rule 144 at all times while the Company is subject to
the reporting requirements of the 1934 Act;

     (b) use its best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements (it being
understood that nothing herein shall limit the Company’s obligations under
Section 4(c) of the Securities Purchase Agreement) and the filing of such
reports and other documents as are required by the applicable provisions of Rule
144; and

10

--------------------------------------------------------------------------------

     (c) furnish to each Investors so long as such Investors owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the 1933 Act and
the 1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.

     10. AMENDMENT OF REGISTRATION RIGHTS.

     Provisions of this Agreement may be amended and the observance thereof may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Company and Investors
who then hold at least two-thirds (2/3) of the Registrable Securities. Any
amendment or waiver effected in accordance with this Section 10 shall be binding
upon each Investors and the Company. No such amendment shall be effective to the
extent that it applies to fewer than all of the holders of the Registrable
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration also is offered to all of the parties to this
Agreement.

     11. MISCELLANEOUS.

     (d) A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two (2)
or more Persons with respect to the same Registrable Securities, the Company
shall act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

     (e) Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

11

--------------------------------------------------------------------------------


If to the Company, to: Carbiz Inc.   7405 North Tamiami Trail   Sarasota, FL
34243   Attn: Mr. Carl Ritter, CEO   Telephone: (800) 547-2277   Facsimile:
(941) 308-2718     With a copy to: Shumaker, Loop & Kendrick, LLP   101 E.
Kennedy Blvd., Suite 2800   Tampa, Florida 33602   Attn: Mr. Michael H. Robbins,
Esq.   Telephone:  (813) 227-2230   Facsimile:  (813) 229-1660

If to an Investors, to its address and facsimile number on the Schedule of
Investors attached hereto, with copies to such Investors’ representatives as set
forth on the Schedule of Investors or to such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

     (f) Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

     (g) The laws of the State of Florida shall govern all issues concerning the
relative rights of the Company and the Investors as its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of Florida
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the State
Courts sitting in Broward County, Florida and the United States District Court
for the Southern District of Florida for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process

12

--------------------------------------------------------------------------------

and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

     (h) This Agreement, the Irrevocable Transfer Agent Instructions, the
Securities Purchase Agreement and related documents including the Convertible
Debentures and the Security Agreement dated the date hereof (the “Security
Agreement”) constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the Irrevocable Transfer Agent Instructions,
the Securities Purchase Agreement and related documents including the
Convertible Debentures and the Security Agreement supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

     (i) This Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.

     (j) The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

     (k) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

     (l) Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

     (m) The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party. (n) This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have caused this Investors Registration
Rights Agreement to be duly executed as of day and year first above written.

  COMPANY:   CARBIZ INC.         By:     Name:     Title:           TRAFALGAR
CAPITAL SPECIALIZED   INVESTMENT FUND, LUXEMBOURG         By: Trafalgar Capital
Sarl   Its: General Partner         By:     Name: Andrew Garai   Title: Chairman
of the Board

15

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF INVESTORS

      Address/Facsimile Name   Signature Number of Buyer       8-10 Rue Mathias
Hardt Trafalgar Capital Specialized By: Trafalgar Capital Sarl BP 3023
Investment Fund, Its: General Partner L-1030 Luxembourg Luxembourg    
Facsimile:       011-44-207-405-0161   By:   and   Name: Andrew Garai
001-786-323-1651   Its: Chairman of the Board  


--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Attention:

  Re: CARBIZ INC.

Ladies and Gentlemen:

     We are counsel to Carbiz inc., an Ontario, Canada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the Investors named therein (collectively, the
“Investors”) pursuant to which the Company issued to the Investors its Common
Shares of the Company without par value (the “Common Shares”). Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Investors (the “Registration Rights Agreement”)
pursuant to which the Company agreed, among other things, to register the
Registrable Securities (as defined in the Registration Rights Agreement) under
the Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on
________________, the Company filed a Registration Statement on Form
________(File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange SEC (the “SEC”) relating to the Registrable Securities
which names each of the Investors as a selling shareholder thereunder.

     In connection with the foregoing, we advise you that a member of the SEC’s
staff has advised us by telephone that the SEC has entered an order declaring
the Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

  Very truly yours,       [INSERT NAME OF COMPANY COUNSEL]          By:


cc: [LIST NAMES OF INVESTORS]


--------------------------------------------------------------------------------